PER CURIAM
In the Municipal Court of Cleveland the plaintiff brought suit on a promissory note and filed an affidavit in attachment. There were numerous motions, rulings and entries Which need not be discussed.
Plaintiff in error contends that the defendant below, by attacking the jurisdiction of the court not only as to the person but also as to the subject matter of the action, voluntarily entered an appearance and the court then had jurisdiction of the person. The law in Ohio supports that contention. Elliott v Lawhead, 43 Oh St 171.
Accordingly this action is reversed for error of law in dismissing the statement of claim on the ground that the court had no’ jurisdiction of the person and this cause is remanded with directions to reinstate the action and to allow proper pleadings by defendant, and for further proceedings. Exceptions granted.
LIEGHLEY, PJ, LEVINE and McGILL, JJ, concur in judgment.